DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 5/26/2022.
In the instant Amendment, claims 13-14 have been added; claim 2 is cancelled; claims 1 and 3-12 have been amended; and claims 1 and 12 are independent claims.  Claims 1 and 3-14 have been examined and are pending.  This Action is made Final.
Response to Arguments
The rejection of claims 1-9 and 11 under 35 U.S.C. § 112 (b), in view of § 112 (f), is withdrawn as the claims have been amended.
The rejection of claims 1-2, 4-7, and 9-12 under 35 U.S.C. § 103 is withdrawn as the claims have been amended.
Applicants’ arguments with respect to claims 1, and 3-14 have been considered but are moot in view of the new ground(s) of rejection, which was necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1, 4-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (US 2018/0115723; Hereinafter “Takayanagi”) in view of Shen-Orr et al. (US 2014/0143883; Hereinafter “Shen-Orr”) in view of Masuda et al. (US 2012/0019699; Hereinafter “Masuda”).
Regarding claim 1, Takayanagi teaches a control device comprising: a device unit that has a plurality of analog devices that are regularly arranged (Takayanagi: Para. [0003], For readout, the mainstream type is the column parallel output type that performs selects a certain row in a pixel array and simultaneously reads the pixels out to a column output direction. [pixel array meets analog device]); and 
a control circuit configured to: execute a first readout that generates unique information for the device unit (Takayanagi: Para. [0067], Where such a white flaw will appear in the pixel array cannot be determined unless actually creating the array. In addition, it has reproducibility. For this reason, this can be regarded as information unique to an individual array. Therefore, in the present embodiment, as the fluctuation information PFLC of the pixels PXL, use is made of the leak current and position information to generate the unique key KY. For example, as shown in FIGS. 6A and 6B, it is possible to generate the unique key KY by using the locations of occurrence (positions of occurrence) and number of white flaws as the unique information. In the present embodiment, this information is used as the unique key for encryption processing applying the PUF (physically unclonable function) technique used in the security field. Para. [0074], [0079], [0080])
Takayanagi does not explicitly teach execute a plurality of second readouts that does not generate unique information for the device unit. 
In an analogous art, Shen-Orr teaches execute a first readout that generates unique information for the device unit, and execute a plurality of second readouts that does not generate unique information for the device unit (Shen-Orr: Para. [0029], Optionally, multiple different dummy values may be read successively into register 24 each time a secret value is read in. Para. [0031], In an alternative embodiment, the dummy values provided by dummy data generator 28 may be used in subsequent operations of circuit 20. For example if the dummy values are random, logic 26 may read them in alternation with the secret values from secret data source 22 and may use the random values in cryptographic operations, as are known in the art.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shen-Orr with the system and method of Takayanagi to include execute a plurality of second readouts that does not generate unique information for the device unit. because this functionality enables effective masking of side channel information when unique and non-unique read sequences are effectuated thereby enhancing security from adversaries attempting to read unique data such as a key or device ID (Shen-Orr: Para. [0031]). 
Takayanagi, in combination with Shen-Orr, does not explicitly teach wherein the control circuit executes the plurality of second readouts based on a change of a position of readout from the plurality of analog devices.
In an analogous art, Masuda teaches execute a plurality of second readouts that does not generate unique information for the device unit, wherein the control circuit executes the plurality of second readouts based on a change of a position of readout from the plurality of analog devices (Masuda: Para. [0050], In addition, the trace control unit 61 causes the constant current source Id to output a plurality of current values, acquires output values of digital pixel signals outputted from the read circuit 3 with respect to the respective current values, and traces the photoelectric conversion characteristics of each dummy pixel G2. Para. [0054], When one row is selected by the vertical scan circuit 2, the read circuit 3 sequentially reads a noise component and a noise component + signal component of pixel signals read at pixels arranged in the selected row. Para. [0056], In this case, pixel signals of the dummy pixels G2 may be read every time the pixel section 1 exposes one or a plurality of pieces of image data, upon power activation of the solid-state imaging device, or after a certain period of time lapses after power activation.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Masuda with the system and method of Takayanagi and Shen-Orr to include wherein the control circuit executes the plurality of second readouts based on a change of a position of readout from the plurality of analog devices because this functionality enables multiple dummy reads of several pixels in different locations along a column or row of a pixel array and provides for more accurate measurements and tracing (Masuda: Para. [0023]). 
Regarding claim 4, Takayanagi, in combination with Shen-Orr and Masuda, teaches the control device according to claim 1, wherein the control circuit is further configured to obtain a mixture of the first readout and the plurality of second readouts on a basis of randomly generated random information (Masuda: Para. [0041], Moreover, a random access circuit may be adopted as the vertical scan circuit 2 instead of the shift register. Para. [0054], Next, operations of the solid-state imaging device shown in FIG. 1 will be briefly described. When one row is selected by the vertical scan circuit 2, the read circuit 3 sequentially reads a noise component and a noise component+signal component of pixel signals read at pixels arranged in the selected row. [noise is a random component which the readout of the row is based on] Takayanagi: Para. [0097], Further, in the present embodiment, for example, the vertical scanning circuit 30, readout circuit 40, and timing control circuit 60 which configure the reading part 90 can change the order of row reading for reading out the pixel signals from the pixel portion 20 at random. Para. [0098], FIG. 15 is a diagram for explaining why the order of row reading for reading out the pixel signals from the pixel portion can be changed at random. Shen-Orr: Para. [0014], The dummy value may include a non-constant value, such as a random value or a string of alternating bits. Alternatively, the dummy value may include an inverse of the secret value. Para. [0024], [0031], [0035] Para. [0033]).
Regarding claim 5, Takayanagi, in combination with Shen-Orr and Masuda, teaches the control device according to claim 4, wherein the control circuit is further configured to determine the  position of readout from the device unit on a basis of the random information (Masuda: Para. [0041], Moreover, a random access circuit may be adopted as the vertical scan circuit 2 instead of the shift register. [random access circuit can be utilized to select a row for a plurality of second pixel readouts] Para. [0054], Next, operations of the solid-state imaging device shown in FIG. 1 will be briefly described. When one row is selected by the vertical scan circuit 2, the read circuit 3 sequentially reads a noise component and a noise component+signal component of pixel signals read at pixels arranged in the selected row. Takayanagi: Para. [0097], Further, in the present embodiment, for example, the vertical scanning circuit 30, readout circuit 40, and timing control circuit 60 which configure the reading part 90 can change the order of row reading for reading out the pixel signals from the pixel portion 20 at random. [different row at random meets change in position of readout limitation]).
Regarding claim 6, Takayanagi, in combination with Shen-Orr and Masuda, teaches the control device according to claim 4, wherein the control circuit is further configured to determine a number of times of the plurality of second readouts from the device unit on a basis of the random information (Masuda: Para. [0056], In this case, pixel signals of the dummy pixels G2 may be read every time the pixel section 1 exposes one or a plurality of pieces of image data, upon power activation of the solid-state imaging device, or after a certain period of time lapses after power activation. Para. [0043], The counter counts a period of time from an input of a ramp signal to the comparator until output of the comparator is inverted. The latch circuit latches a count value by the counter. Shen-Orr: Para. [0029],[0033]).
Regarding claim 7, Takayanagi, in combination with Shen-Orr and Masuda, teaches the control device according to claim 4, wherein the control circuit is further configured to determine a timing of the first readout from the device unit on a basis of the random information (Shen-Orr: Para. [0006], The memory unit is in a non-operational state during at least a first amount of time, after which a condition under which the memory unit operates changes, thereby causing the memory unit to enter an operational state. After waiting for a second amount of time, at least a second condition under which the memory unit operates is changed, thereby causing the memory unit to enter the non-operational state. Para. [0029], When register 24 has loaded the secret value and sufficient time has elapsed for the data to settle in the register, a "valid" signal to logic 26 is asserted, indicating that data are available for readout from the register. To reduce latency in delivery of the secret value, the dummy value may be delivered to and held by the register only while the register is in the invalid state, i.e., while the valid signal is deasserted. For example, multiplexer 30 may read the dummy value into register 24 for a short period immediately prior to reading in the secret value, which then overwrites the dummy value before the register becomes valid. Para. [0033]).
Regarding claim 9, Takayanagi, in combination with Shen-Orr and Masuda, teaches the control device according to claim 4, wherein the random information is generated before generation of the unique information (Shen-Orr: Para. [0033], A toggling circuit, such as a flip-flop 40, generates an output that changes from 0 to 1 and vice versa each time it is triggered by a clock input (which may be provided by the falling edge of the "data valid" signal of register 24, for example). In this case, a dummy value 42 output by generator 28 will comprise a string of alternating bits, with 0 and 1 successively inserted into all bits of the dummy value. As a result, the probably of any given bit undergoing a transition in register 24 (and thus producing a side-channel signal) each time a secret value is loaded will be very close to 50%, regardless of the secret value, so that no meaningful data can be extracted by integrated side-channel analysis.).
Regarding claim 10, Takayanagi, in combination with Shen-Orr and Masuda, teaches the control device according to claim 4, further comprising a memory configured to store at least one of parameters of a function that generates the random information (Shen-Orr: Fig. 1, Fig. 4, Para. [0014], The dummy value may include a non-constant value, such as a random value or a string of alternating bits. Para. [0035], In this case, a random number generator (RNG) 48 provides bit values to generate a dummy value 50. Masuda: Para. [0041], Moreover, a random access circuit may be adopted as the vertical scan circuit 2 instead of the shift register.).
Regarding claim 11, Takayanagi, in combination with Shen-Orr and Masuda, teaches the control device according to claim 1, wherein the control circuit is configured to execute the first readout only once during a read interval (Takayanagi: Para. [0067], Where such a white flaw will appear in the pixel array cannot be determined unless actually creating the array. In addition, it has reproducibility. For this reason, this can be regarded as information unique to an individual array. Therefore, in the present embodiment, as the fluctuation information PFLC of the pixels PXL, use is made of the leak current and position information to generate the unique key KY. For example, as shown in FIGS. 6A and 6B, it is possible to generate the unique key KY by using the locations of occurrence (positions of occurrence) and number of white flaws as the unique information. In the present embodiment, this information is used as the unique key for encryption processing applying the PUF (physically unclonable function) technique used in the security field. Para. [0074], [0079], [0080]).
Regarding claim 12, claim 12 is rejected under the same rational as claim 1.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (US 2018/0115723; Hereinafter “Takayanagi”) in view of Shen-Orr et al. (US 2014/0143883; Hereinafter “Shen-Orr”) in view of Masuda et al. (US 2012/0019699; Hereinafter “Masuda”) and further in view of Kim et al. (US 2017/0104949; Hereinafter “Kim”).
Regarding claim 3, Takayanagi, in combination with Shen-Orr and Masuda, teaches the control device according to claim 1, further comprising an analog-to-digital converter configured to convert an analog value output from the device unit to a digital value (Takayanagi: Para. [0054], The readout circuit 40 can be configured to include a correlated double sampling (CDS) circuit and/or ADC (analog/digital converter: AD converter)). 
Takayanagi, in combination with Shen-Orr, does not explicitly teach wherein the control circuit is further configured to obtain a mixture of the first readout and the plurality of second readouts based on a change of a setting of the analog-to-digital converter.  
In an analogous art, Kim teaches wherein the readout control unit obtains a mixture of the first readout and the second readout by changing a setting of the analog-to-digital conversion unit (Kim: Para. [0094], Therefore, V.sub.OFF1 and V.sub.OFF2 generated by the PGA 300 circuit and the ADC 140 may be attenuated by the up/down counting of the ADC 140 so the ADC 140 may acquire an effect of the CDS and auto zeroing operation. Here, the controller 160 may sense V.sub.OFF1 of the PGA circuit 300 or V.sub.OFF2 of the comparator to acquire the column FPN. Para. [0093], That is, referring to Equation 6, the ADC 140 may output the digital signal of ΔV.sub.PGA. A comparator circuit may be used for the ADC 140 and an offset voltage (V.sub.OFF2) may be generated by the comparator so the ADC 140 may perform an auto zeroing operation for removing the offset voltage from the digital output of the image sensor.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the system and method of Takayanagi, Shen-Orr, and Masuda to include wherein the control circuit is further configured to obtain a mixture of the first readout and the plurality of second readouts based on a change of a setting of the analog-to-digital converter because this functionality enables determination and extraction of unique data by utilizing noise filtering via toggling ADC settings and then certifying the fixed pattern noise (Kim: Para. [0005]). 
Regarding claim 13, Takayanagi, in combination with Shen-Orr, Masuda, and Kim teaches the control device according to claim 3, wherein the setting of the analog-to-digital converter is changed at a beginning of each of the plurality of second readouts (Kim: Para. [0094], Therefore, V.sub.OFF1 and V.sub.OFF2 generated by the PGA 300 circuit and the ADC 140 may be attenuated by the up/down counting of the ADC 140 so the ADC 140 may acquire an effect of the CDS and auto zeroing operation. Here, the controller 160 may sense V.sub.OFF1 of the PGA circuit 300 or V.sub.OFF2 of the comparator to acquire the column FPN. Para. [0095], When the image sensor includes the PGA circuit 300, the controller 160 may sense V.sub.OFF1 of the PGA circuit 300 to acquire the column FPN. The controller 160 closes a feedback switch of the PGA circuit 300 to form a single gain feedback, and fixes the output V.sub.PGA of the PGA circuit 300 as V.sub.REF+V.sub.OFF1. The ADC 140 compares V.sub.PGA and V.sub.RAMP and performs a down counting. A digital output of the ADC 140 represents a digital code that corresponds to V.sub.REF+V.sub.OFF1+V.sub.OFF2, and the controller 160 may acquire the column FPN based upon V.sub.OFF1+V.sub.OFF2 caused by the process variation.).

Claim(s) 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (US 2018/0115723; Hereinafter “Takayanagi”) in view of Shen-Orr et al. (US 2014/0143883; Hereinafter “Shen-Orr”) in view of Masuda et al. (US 2012/0019699; Hereinafter “Masuda”) and further in view of Okura et al. (US 2020/0288078; Hereinafter “Okura”).
Regarding claim 8, Takayanagi, in combination with Shen-Orr, teaches the control device according to claim 4, further comprising an analog-to-digital converter configured to convert an analog value output from the device unit to a digital value (Takayanagi: Para. [0054], The readout circuit 40 can be configured to include a correlated double sampling (CDS) circuit and/or ADC (analog/digital converter: AD converter)). 
Takayanagi, in combination with Shen-Orr and Masuda, does not explicitly teach wherein the control circuit is further configured to determine a setting of the analog-to-digital converter on a basis of the random information.  
In an analogous art, Okura teaches wherein the control circuit is further configured to determine a setting of the analog-to-digital converter on a basis of the random information (Okura: Para. [0159], when a random number is generated in the second true random number generation mode MTRG2, the read-out signal read out from the column signal processing part 400 of the reading part 90 includes the output signal from the ADC 41 observed while no read-out signal is input from the pixel PXL and no output is input from the amplifier 42, or the output signal from the ADC 41 observed while the output is input from the amplifier 42. Para. [0114]-[0123]).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Okura with the system and method of Takayanagi, Shen-Orr, and Masuda to include wherein the readout control unit determines a setting of the analog-to-digital conversion unit on a basis of the random information because this functionality enables accomplishment of security functions by extracting pixel variations and utilizing the extracted variations as unique information without the addition of extra circuits (Okura: Para. [0007]). 
Regarding claim 14, Takayanagi, in combination with Shen-Orr and Masuda, teaches the control device according to claim 6.  Takayanagi, in combination with Shen-Orr and Masuda, does not explicitly teach wherein the control circuit is further configured to vary a bit depth allocated to the number of times of the plurality of second readouts. 
In an analogous art, Okura teaches wherein the control circuit is further configured to vary a bit depth allocated to the number of times of the plurality of second readouts (Okura: Para. [0108], Alternatively, as indicated by the number (2) in FIG. 9, 128 pixels can be selected from a row of pixels. The reading speed is optimized for the CIS including the column reading circuit 40. Para. [0109] Alternatively, as indicated by the number (3) in FIG. 9, 128 pixels can be selected from a column of pixels. The addresses of the selected pixels can be given by a digital pseudo random number generator. Para. [0121], For the purposes of random number generation, the 12-bit read-out result from the pixel can be binarized by comparing the result against the median. The randomness can be also enhanced by performing an XOR operation on the outputs from three or more pixels. The group of pixels subjected to an XOR operation can be selected by a pseudo random number generator. Para. [0167], When generating the variation information of the pixels or reading part 90 as a PUF response, the solid-state imaging device 10B relating to the second embodiment outputs multi-bit, for example, 12-bit digital values (Vout) corresponding to the variations of the pixel transistors.) 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Okura with the system and method of Takayanagi, Shen-Orr, and Masuda to include wherein the control circuit is further configured to vary a bit depth allocated to the number of times of the plurality of second readouts because this functionality enables accomplishment of security functions by extracting pixel variations and utilizing the extracted variations as unique information without the addition of extra circuits (Okura: Para. [0007]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2006/0197858 by Maysuyama  (Claim 12).
U.S. Patent Application Publication No. US 2008/0273101 by Takenaka et al. (Para. [0112]).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/             Primary Examiner, Art Unit 2437